         Case 1:21-cr-00264-UA Document 1 Filed 04/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -         x
UNITED STATES OF AMERICA              :        INFORMATION

         -v.-                         :               264 (
                                               21 Cr. ___      )

CHAIM DEUTSCH,                        :

                 Defendant.           :

- - - - - - - - - - - - - - - -       x

                                 COUNT ONE
       The United States Attorney charges:

       In or about March 2016, CHAIM DEUTSCH, the defendant, did

  willfully deliver and disclose to the Internal Revenue Service,

  United States Treasury Department, a list, return, account,

  statement, and other document, known by him to be fraudulent and

  to be false as to material matters, to wit, DEUTSCH filed a U.S.

  Individual Income Tax Return, Form 1040, for the calendar year

  2015 in which DEUTSCH knowingly included false and fraudulent

  information concerning his income and business expenses in

  connection with Chasa Management, Inc., a sole proprietorship

  real estate management company.

            (Title 26, United States Code, Section 7207.)



                                    ____________________________
                                    AUDREY STRAUSS
                                    UNITED STATES ATTORNEY
Case 1:21-cr-00264-UA Document 1 Filed 04/22/21 Page 2 of 2




             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                         - v. -

                     CHAIM DEUTSCH,

                       Defendant.


                      INFORMATION

                         21 Cr.

                  (26 U.S.C. § 7207)




                                   AUDREY STRAUSS
                           United States Attorney
